TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00522-CR


James Wesley McCartney, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
NOS. CR-92-0532-A & CR-92-0533-A,
THE HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		James Wesley McCartney seeks to appeal the district court's order denying his
"Motion for Leave to File a Post Conviction Application for Habeas Corpus Relief Pursuant to
Article V, Section 8 of the Texas Constitution."  We dismiss the appeal.
		The district court's order denying his motion for leave to file a writ application did
not address the merits of McCartney's writ application.  Thus, because the district court did not
rule on the merits of his application, the order cannot be appealed.  See Ex parte Villanueva,
252 S.W.3d 391, 394 (Tex. Crim. App. 2008) ("Only when a hearing is held on the merits of
an applicant's claims and there is a ruling on the merits of the claims may a losing party appeal.");
Ex parte Hargett, 819 S.W.2d 866, 869 (Tex. Crim. App. 1991) (habeas corpus applicant may only
appeal denial of relief on merits); see also Ex parte Gonzales, 12 S.W.3d 913, 914 (Tex.
App.--Austin 2000, pet. ref'd).
		Accordingly, we dismiss the appeal for lack of jurisdiction.

						__________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Dismissed for Want of Jurisdiction
Filed:   August 22, 2012
Do Not Publish